   Case 1:19-cr-02032-SMJ                     ECF No. 155-3             filed 03/06/20        PageID.696 Page 1 of 1




                                                                                                       Ken IrwiD,     Sheriff
         YAKIMA COUNTY SHERIFF'S OFFICE
        POBox        1388, Y AKIMA, WASHINGTON 98907     Telephope (509) 574-2500
                                                          Toll Free 1-800-572-0490
                                                            Fax (509) 574-2{j21


                             YAKIMA COUNTY SHERIFF'S DEPARTMENT
                                                    PHOTOGRAPHIC            LINE-UP

                                                           INSTRUCTIONS

                                                                                           CASE #                         _

You are about to be shown a group of photographs.         Before you view these photographs, please read the following carefully:

             1.       Because an officer is showing you a group of photographs, this should not influence your judgment in any
                      way.

             2.       The person who committed the crime mayor may not be in this group of photographs.

             3.       It is just as important to eliminate ilmocent persons as it is to identity those persons responsible.

             4.       You are in no way obligated to identify anyone.

                5.    Study each photogr.aph carefully before making any comments. Consider that the photographs could be old
                      or new, that the hair styles change and those persons can alter their appearance by growing or shaving
                      facial hair.
                6.     Specialinstmctions:                                                                                      _




                                                             p",o~



                                                             Officer showing the photo line-up




  45                                                       EXHIBIT C
